             Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 1 of 59



 1   Ronald Kravitz (SBN 129704)
     James C. Shah (SBN 260435)
 2   SHEPHERD, FINKELMAN, MILLER
     & SHAH, LLP
 3   201 Filbert Street, Suite 201
     San Francisco, CA 94133
     Telephone: (415) 429-5272
 4   Facsimile: (866) 300-7367
     rkravitz@sfmslaw.com
 5   jshah@sfmslaw.com
 6   Jeffrey S. Goldenberg
     GOLDENBERG SCHNEIDER, L.P.A.
 7   One West 4th Street, 18th Floor
     Cincinnati, OH 45249
 8   Telephone: (513) 345-8291
     Fax: (513) 345-8294
 9   jgoldenberg@gs-legal.com

10
     (Additional Attorneys for Plaintiff Listed on Signature Page)
     Attorneys for Plaintiff
11

12                        UNITED STATES DISTRICT COURT
13                     NORTHERN DISTRICT OF CALIFORNIA

14
     PHIL SHIN on behalf of himself and Case No.: 5:18-cv-05626-NC
15   all others similarly situated,
                                        FIRST AMENDED CLASS ACTION
16
                   Plaintiff,           COMPLAINT
17          vs.

18   PLANTRONICS, INC.,                      Magistrate Judge Nathanael Cousins
19
                    Defendant.
20

21

22         The allegations made in this First Amended Complaint are based upon

23   information and belief except those allegations that pertain to Plaintiff, which are
24
     based on personal knowledge. Each allegation in this First Amended Complaint
25


                                               1
                                         COMPLAINT
                Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 2 of 59



 1   either has evidentiary support or, alternatively, pursuant to Rule 11(b)(3) of the
 2
     Federal Rules of Civil Procedure, is likely to have evidentiary support after a
 3
     reasonable opportunity for further investigation or discovery.
 4

 5                              NATURE OF THIS ACTION

 6         1.       Plaintiff Phil Shin (“Plaintiff”) brings this proposed class action
 7
     challenging the actions of Defendant Plantronics, Inc. (“Plantronics” or
 8
     “Defendant”) in the marketing and sale of Plantronics BackBeat FIT wireless
 9

10   headphones (the “Headphones”). Plaintiff seeks damages and equitable relief on

11   behalf of himself and all others similarly situated.
12
           2.       Plantronics markets the Headphones as “sport headphones,” and
13
     represents on its website, marketing materials, and product packaging that the
14

15
     Headphones are “sweatproof” and “waterproof.” Plantronics uses images and

16   videos of sweat-drenched athletes wearing the Headphones while exercising in its
17
     promotional materials. According to Plantronics’ website, the Headphones allow
18
     consumers to “train harder and run longer.”
19

20
           3.       Plantronics further represents on its website, marketing materials, and

21   product packaging that the Headphones offer “up to 8 hours” of wireless listening
22   – enough according to Plantronics to “[p]ower through a week of workouts from a
23
     single charge.” Plantronics’ website uses the tagline: “You never quit. Neither
24

25


                                                2
                                           COMPLAINT
                Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 3 of 59



 1   should your headphones.” Plantronics describes the Headphones on their
 2
     packaging as “UNSTOPPABLEWARE.”
 3
           4.       In reality, the Headphones are neither sweatproof nor waterproof. And
 4

 5   the Headphones’ batteries do not last eight hours on a single charge. This is

 6   because the Headphones contain one or more defects that cause the battery life to
 7
     diminish and eventually stop retaining a charge after normal usage, especially
 8
     when the Headphones are exposed to sweat or water. As a result of the defect(s),
 9

10   the Headphones regularly fail to hold a charge.

11         5.       Plantronics has long known or should have known of the Headphones’
12
     defect(s) from multiple sources. These sources include: pre-release design,
13
     manufacturing, and testing data; warranty claims data; consumer complaints made
14

15
     directly to Plantronics and/or posted on public online forums; product reviews

16   posted on Plantronics’ and retailers’ websites; aggregate data and complaints from
17
     authorized dealers; and other sources. Yet, Plantronics failed to disclose and
18
     actively concealed the Headphones’ defects from the public, and continued to
19

20
     manufacture, distribute, and sell the Headphones. Furthermore, Plantronics

21   continued to market and sell the Headphones after knowing of the Headphones’
22   defects.
23
           6.       Plaintiff is among the tens of thousands of consumers nationwide
24
     whose Headphones experience rapidly diminishing battery life and eventual failure
25


                                                3
                                          COMPLAINT
                 Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 4 of 59



 1   to retain a charge after using the Headphones for less than a year. Plaintiff alleges
 2
     that the Headphones fail to retain a charge in part due to the Headphones’ failure to
 3
     resist sweat and water.
 4

 5          7.       Despite receiving countless complaints from consumers, Defendant

 6   refuses to acknowledge or attempt to fix the defects. Instead, when consumers
 7
     return the defective Headphones under Plantronics’ one-year warranty, Plantronics
 8
     sends replacement Headphones that contain the exact same defects, leaving
 9

10   consumers caught in a cycle of use, malfunction, and replacement. Once the

11   warranty-period expires, consumers are often left with only a broken pair of
12
     Headphones.
13
            8.       Reasonable consumers like Plaintiff expect that high-end rechargeable
14

15
     Bluetooth headphones will continue to function after minimal use, and would not

16   have purchased the Headphones or would have paid less had they known that
17
     Defendant’s battery-life, sweatproof, and waterproof representations were false, or
18
     that the Headphones contain one or more defects that cause their batteries to
19

20
     rapidly fail.

21          9.       As a result of Plantronics’ actions, Plaintiff and the proposed class
22   have suffered damages. Wireless rechargeable headphones that are unable to retain
23
     a charge are essentially worthless. Had Plaintiff and the members of the proposed
24
     class known that Defendant’s representations were false and that the Headphones
25


                                                 4
                                           COMPLAINT
              Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 5 of 59



 1   contained the defect(s), they would not have bought them or would otherwise have
 2
     paid less for them. At a minimum, the defective Headphones certainly are worth
 3
     substantially less than what the Plaintiff and members of the class paid to purchase
 4

 5   them.

 6                                          PARTIES
 7
             10.   Plaintiff Phil Shin is a California citizen residing in Pasadena,
 8
     California. Mr. Shin purchased BackBeat FIT headphones through Amazon.com
 9

10   in March 2015.

11           11.   Defendant Plantronics, Inc. is a Delaware corporation with its
12
     headquarters and principal place of business at 345 Encinal Street, Santa Cruz,
13
     California 95060. Plantronics describes itself as “an audio pioneer and a leader in
14

15
     the communications industry,” and designs, manufactures, and markets a range of

16   headsets, headphones and audio and video conferencing products, including the
17
     BackBeat FIT headphones.
18
                                   JURISDICTION AND VENUE
19

20
             12.    This Court has subject matter jurisdiction over this action under 28

21   U.S.C. §1332(d)(2), as amended by the Class Action Fairness Act of 2005, because
22   the amount in controversy exceeds $5,000,000, exclusive of interests and costs,
23
     and because this is a class action in which the members of the class and Defendant
24
     are citizens of different states.
25


                                               5
                                         COMPLAINT
                 Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 6 of 59



 1          13.       Venue is proper in this judicial district under 28 U.S.C. §1391
 2
     because Defendant is a resident of Santa Cruz, California, which is located in this
 3
     district.
 4

 5                                     FACTUAL ALLEGATIONS

 6          Plantronics’      Representations        Regarding       Battery-Life      and     Sweat
 7
     Resistance
 8
            14.      Plantronics represents on its website, product packaging, and
 9

10   marketing materials that the Headphones provide eight hours of listening time on a

11   single charge.
12
            15.      For instance, Plantronics’ website states in bold lettering that the
13
     Headphones feature an “8-HR BATTERY,” and urges users to “[p]ower through a
14

15
     week of workouts from a single charge.” The small-print “specifications” at the

16   bottom of the webpage state that the Headphones provide “[u]p to 8 hours” of
17
     listening time on a single 2-hour charge.1
18
            16.      Plantronics’ website also states that the “[c]harge time (maximum)”
19

20
     for the Headphones is “[u]p to 2 hours.”

21          17.      Virtually identical representations can be found on Plantronics’
22   product packaging, advertisements, and promotional videos.
23   1
       Research has shown that “up to” representations are misleading to consumers, who reasonably
24   interpret “up to” eight hours to mean that they would get eight 8 hours of battery life.
     Plantronics’ headphones, which fail to hold a charge for long, and then not at all, do not provide
25   the expected hours of battery life. As a result, Plantronics’ representations are false and
     misleading to consumers.

                                                      6
                                               COMPLAINT
              Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 7 of 59



 1          18.    Despite Plantronics’ representations – which are repeated on
 2
     Plantronics’ website, product packaging, marketing materials, and elsewhere –
 3
     none of the Headphones have a battery that can be consistently used for eight hours
 4

 5   without further charging. Moreover, as a result of the defect(s), the Headphones

 6   often take much longer than two hours to fully charge (if the Headphones accept a
 7
     charge at all).
 8
            19.    Plantronics similarly represents on its website, product packaging, and
 9

10   marketing materials that the Headphones are sweatproof and waterproof.

11          20.    Plantronics’ website touts the Headphones as “WATERPROOF” and
12
     “SWEATPROOF.”          Indeed, it describes the Headphones as “[e]ngineered for
13
     sport,” “flexible and durable,” and able to “withstand[] the rain or a rinse under the
14

15
     tap with a waterproof design.”

16          21.    Plantronics’ online promotional videos show athletes lifting weights,
17
     climbing stairs, jumping rope, running, and riding mountain bikes while wearing
18
     the Headphones. One such video describes the Headphones as “SWEATPROOF,”
19

20
     “WATERPROOF,” and “BUILT FOR AN ACTIVE LIFESTYLE.” Meanwhile,

21   another video proclaims that the Headphones are “DURABLE ENOUGH TO
22   WITHSTAND YOUR SWEATIEST WORKOUTS WITH WATERPROOF AND
23
     SWEATPROOF NANO-COATING.”
24

25


                                                7
                                          COMPLAINT
              Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 8 of 59



 1          22.    Plantronics’ product packaging makes similar representations. For
 2
     instance, the front of the box for the Headphones states “SWEAT AND
 3
     WATERPROOF” in bold letters, and the side of the box states “UP TO 8 HOURS”
 4

 5   listening time. The back of the box describes the Headphones as “Your perfect

 6   workout partner” and that the “Rugged, sweat and waterproof design works as hard
 7
     as you do.”
 8
            23.    Plantronics ensures that its retailers uniformly promote the same
 9

10   battery life and sweat and water proof messages at consumers’ point of purchase.

11          24.    These representations are false and misleading because the
12
     Headphones are not sweatproof or waterproof, and exposure to sweat or moisture
13
     exacerbates the battery defect, causing the Headphones to fail to power on or hold
14

15
     a charge for the advertised time.

16          The Headphones Do Not Function As Represented
17
            25.    The false nature of Plantronics’ representations is evident from the
18
     virtually unending stream of consumer complaints posted online. Indeed, negative
19

20
     reviews posted in the last few months on Plantronics’ own website2 alone reflect

21   the sheer scope of the problem:
22

23   2
       These customer reviews can be found at https://www.plantronics.com/us/en/product/backbeat-
24   fit?gclid=CjwKCAjwoMPcBRAWEiwAiAqZh-
     onMBYBYxxw9UyYXW4tpIuCkiI1vqdKKJBxkycrd7SJdHrxYX4gZxoCTfIQAvD_BwE (last
25   visited on December 13, 2018). As of December 13, 2018, there were more than 292 one or two
     star reviews.

                                                   8
                                             COMPLAINT
     Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 9 of 59



 1    a. “They do not recharge! I have owned two pair for three years and for
         some considerable time neither will take a charge.” Complaint posted
 2
         on Plantronics’ website (November 2018).
 3
      b. “Same issue like many others here, after a couple of years it wouldn’t
 4       power on, no charging, no sign of life. Warranty is one year and
 5       support give you same standard thing, ‘try resetting press and hold...’
         HOW can reset something dead!? Disappointing.” Complaint posted
 6       on Plantronics’ website (October 2018).
 7
      c. “Should be discontinued immediately. Bought a pair which didn’t
 8       charge or turn on. Returned for a second pair which charged for 1
         hour then died. Person at the shop said lots of other customers
 9       reported similar issues. Looks like a clear manufacturing fault. Can’t
10       believe these are still in the marketplace.” Complaint posted on
         Plantronics’ website (October 2018).
11
      d. “Complete garbage. Bought last year used a couple times put in
12
         cabinet. Just took out to charge and use. Won’t charge or power on .
13       What a waste of money. Don’t buy plantronics. I see a lot of other
         people with the same issue.” Complaint posted on Plantronics’
14       website (October 2018).
15
      e. “Disappointed & frustrated. I’ve had my first pair for almost 3 years
16       now! …. But when the battery life started to decline and I needed a
         long life to complete marathon I ordered a replacement pair from
17
         amazon. They arrived and after all night on the charger the lights
18       never stopped blinking red to indicate full charge and unit would
         never power on at all. So I got a return authorization to send them
19       back and promptly orders a replacement set. They wouldn’t even light
20
         up at all!! Nothing! No charging, no turning on just dead.” Complaint
         posted on Plantronics’ website (October 2018).
21
      f. “Waste of money. Stopped working after a few uses. Red light for
22       charging works, but the headphones won’t turn on at all.
23       Disappointing.” Complaint posted on Plantronics’ website (October
         2018).
24
      g. “A second unit dead! After less than 5 uses my Backbeat FIT won’t
25
         charge and is unresponsive. This is the second BB FIT I have bought

                                      9
                                COMPLAINT
     Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 10 of 59



 1       that has done this. Red charge lights keep flashing and unit won’t turn
         on or respond to any buttons. I suspect a serious design flaw and
 2
         would steer clear.” Complaint posted on Plantronics’ website
 3       (September 2018).
 4    h. “DON’T WASTE YOUR MONEY. Got these as a gift, finally ready
 5       to see how they work and they will not power on nor charge. Thought
         maybe I was doing something wrong, but after reading multiple
 6       reviews from other consumers they had the same issue and I knew that
         these are just poorly designed and a complete waste of money. I
 7
         would not recommend.” Complaint posted on Plantronics’ website
 8       (September 2018).

 9    i. “Bad product. I receive this product as a gift from one of my UK
10       friend, two days ago. After he left Sri Lanka I try to use his product.
         But it doesn’t power on and charging.” Complaint posted on
11       Plantronics’ website (September 2018).
12
     j. “These headphones sound good and are comfortable while running,
13      however I experienced a battery life that is much shorter than I
        expected: typically my battery lasted less than 2 hours, and so I was
14      unable to get two full work-outs in on a single charge and needed to
15
        charge after every run. Also, my headphones stopped turning on after
        about 7 months of use (typical usage for me is 1-3 workouts per week,
16      each lasting about an hour). The headphones haven’t suffered any
        noticeable damage, the charging light still works when they are plugged
17
        in, but they will not turn on. In my opinion, it is not acceptable for a
18      product at this price point to stop working after only 7 months of light
        use.” Complaint posted on Plantronics’ website (August 2018).
19

20
     k. “Not even a year’s worth of use out of them. I bought them in mid-
        December 2017, and probably used them less than 25 times or so. It
21      appears to be a battery issue as they will charge up to the blue light,
        then I unplug and they won’t turn on. Then they show a red light when I
22      replug them in, so they need to be charged again with no usage.”
23      Complaint posted on Plantronics’ website (August 2018).

24   l. “Bought a set of these, and within 7 months they won’t turn on
        anymore... Charging is fine, just doesn’t work ... Ownly use them while
25


                                      10
                                 COMPLAINT
     Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 11 of 59



 1      mowing the lawn, so they are not rough up......” Complaint posted on
        Plantronics’ website (August 2018).
 2

 3   m. “Used them for a month, had a 6 month injury (disc bulge), went to
        start using them again and it doesn’t hold charge. I charged them for a
 4      full day and over night and they still won’t turn on.” Complaint posted
 5      on Plantronics’ website (August 2018).

 6   n. “Battery will not charge. I have had them for a year and just stopped
         working. For the price you would think they would last longer than
 7
         this.” Complaint posted on Plantronics’ website (August 2018).
 8
     o. “Hi. I’d like to check whether it is indeed running on 8 hours
 9      CONTINUOUSLY after full on single charge OR when you use it
10      sporadically throughout the week? Cos after charging it on full (+-2
        hours) then using it continuously for my workout it lasts for about 4
11      hour plus only?” Complaint posted on Plantronics’ website (July 2018).
12
     p. “Expect to spend close to $100 for a product that will just stop working.
13      Battery holds a charge but it won’t turn on. Nice business plan to keep
        demand high for this product. Second set that has done this. Moving on
14      to another product from a different company.” Complaint posted on
15
        Plantronics’ website (July 2018).

16   q. “Product still looks new worn so little. Battery refuses to hold charge.
        Tried your hold 5 seconds etc, as an ex QC manager for a multi national
17
        seems you have not done enough research into failure. Great concept,
18      poor execution not good enough in this era.” Complaint posted on
        Plantronics’ website (July 2018).
19

20
     r. “I have had my headphones for less than years and really enjoyed them.
        HOWEVER, they will no longer hold a charge. I have tried two
21      different chargers and when I turn on the headphones the voice says
        fully charged. But within 30 minutes the headphones die. Should not
22      have battery issues in less than 1 year.” Complaint posted on
23      Plantronics’ website (July 2018).

24   s. “I bought them before a few months and used them only twice, they
        was really comfort, the sound was ok but missing some bass. The
25
        battery run out very fast and I charged them twice, after that they

                                      11
                                 COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 12 of 59



 1                stopped working just charging without complete charge and can’t turn
                  on while searching in Google I saw multiple people with the same
 2
                  issue, even at Plantronics facebook.” Complaint posted on Plantronics’
 3                website (July 2018).
 4          t. “I purchased these at Costco a while ago. They only lasted for 6 months
 5             even though I didn’t use them a lot. The charger stopped charging the
               headphones. I read that lots of other people had same problem. For the
 6             short time they worked they were fabulous and then they just couldn’t
               be charged. Heart breaking. And a bad investment for only 6 mo of
 7
               intermittent use.” Complaint posted on Plantronics’ website (June
 8             2018).

 9          u. “I bought this Plantronics Back Beat Fit Bluetooth headset from Best
10             Buy so that I could enjoy music while I workout. I’ve only used it three
               times but now the headphones will no longer charge or turn on. It was a
11             complete waste of my money.” Complaint posted on Plantronics’
               website (May 2018).
12

13          v. “Do not buy these. As you can see from the many 1* reviews, there is a
               significant battery issue where the battery won’t charge and the unit
14             won’t operate. There are a bunch of issues like this listed on Amazon
15
               reviews too. Plantronics won’t address it for you if the unit is more than
               a year old.” Complaint posted on Plantronics’ website (May 2018).
16
           26.      But the Headphones’ battery problems are not new. Plantronics has
17

18   been receiving similar reports from consumers for years:

19               a. “I purchased this item and it stopped charging after only 4 months
20
                    Contacted manufacturer and since I don’t have a receipt they would
                    not honor warrantee I will never buy another product from them.”
21                  Complaint posted on Plantronics’ website (2016).
22               b. “I bought these headphone solely based on the fact they are marketed
23                  as waterproof, not water resistant but water proof. It last about 1 min
                    in the water and now it does not work.” Complaint posted on
24                  Plantronics’ website (2016).
25


                                                12
                                           COMPLAINT
     Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 13 of 59



 1    c. “Charged overnight and couldn’t even get it to turn on, I’ve tried
         everything but I can’t even get a light to turn on.” Complaint posted
 2
         on Plantronics’ website (2016).
 3
      d. “I bought my Backbeat Fit a little over a year ago and loved it. I even
 4       bought one for a friend. Unfortunately, I can no longer charge the
 5       headset so basically, it is toast. I bought it from an authorized dealer
         so it was not an inferior product or “second”. I am furious because I
 6       expect a product that I paid over $100 for to LAST LONGER THAN
         A YEAR! Prior to the day it just stopped working, there was no
 7
         indication that it was failing. VERY DISAPPOINTED and VERY
 8       FRUSTRATED.” Complaint posted on Plantronics’ website (2016).

 9    e. “I was able to wear these maybe 6 times to the gym before they just
10       stopped powering on. They still look brand new but are totally dead.
         These were a complete and total waste of money.” Complaint posted
11       on Plantronics’ website (2016).
12
      f. “Simply Do Not Work. These headphones simply will not work.
13       Despite being fully charged multiple times, I cannot get them to turn
         on.” Complaint posted on Plantronics’ website (2016).
14

15
      g. “Headset stopped working after one use. After one use, the Plantronic
         Backbeat FIT stopped working. The unit will not take a charge, nor
16       will it turn on when plugged in. I see several other customers having
         the same problem.” Complaint posted on Plantronics’ website (2016).
17

18    h. “Suddenly turned to dead. The headset turned to total dead, no
         charging accepted, no control lights and system voices. Tried with
19       different chargers/cables but no success. I used it once a week for 14
20
         months.” Complaint posted on Plantronics’ website (2016).

21    i. “Garbage. Bought it a while ago, used once and now it doesn’t charge
         and the troubleshooting guide is laughable at best.” Complaint posted
22       on Plantronics’ website (2016).
23
      j. “[V]ery unhappy with this product. Had it replaced once, same issue
24       again, won’t charge, red light on when charging. Used fully maybe
         twice, kept for special outings. Very sad it’s worthless now due to
25


                                      13
                                 COMPLAINT
     Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 14 of 59



 1       warranty up and replacement cost $70.00. Not going to pay that for
         same problem.” Complaint posted on Plantronics’ website (2016).
 2

 3    k. “For the cost would not recommend. Purchase a new set for my wife,
         she did not use them and when I got ready to the battery was dead,
 4       attempted to charge it with no success. Contacted customer support
 5       and they only were able to confirm, that yes the battery was dead and
         there was nothing they could do. Suggest saving money and buying a
 6       less expensive pair that will stand behind their product.” Complaint
         posted on Plantronics’ website (2016).
 7

 8    l. “Poor quality. Can no longer charge the headset after less than 10
         times' use. Very disappointed.” Complaint posted on Plantronics’
 9       website (2016).
10
      m. “Disappointed. My husband bought me a Back Beat Fit for Christmas,
11       it won’t charge at all...not even a red light! I would give it a zero if I
         could as I cannot even get it to work to rate it. Back to the shops to
12
         return for a different brand. Its most disappointing as it’s Christmas.”
13       Complaint posted on Plantronics’ website (2017).

14    n. “Do not buy this product. My husband bought me a backbeat fit a
15
         while ago and when I decided to star using them the battery was not
         charging. I let it charged and the light was always red. There is no
16       way to replace the battery so I had to get rid of them and buy a
         different brand. I do not recommend this product.” Complaint posted
17
         on Plantronics’ website (2017).
18
      o. “Terrible product. I bought this about a year ago. I only found a need
19       to use it twice during this time. I wanted to charge it and use it this
20
         week - it will not charge or do anything. Product support comments
         show this to be a common issue. Product is dead. Poor design.”
21       Complaint on Plantronics’ website (2017).
22    p. “[D]on’t waste your money. I was given a pair from a friend after his
23       3 months of use, and they immediately stopped working. The red LED
         turns on when plugged in but they will not turn on at all. Don’t waste
24       your money because they won’t work after about 3 months.”
         Complaint posted on Plantronics’ website (2017).
25


                                       14
                                 COMPLAINT
     Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 15 of 59



 1    q. “Don’t last! I bought these headphones thinking that they were good
         and would last but after only using them less then a dozen times they
 2
         no longer take a charge and don’t work. Really disappointed!”
 3       Complaint on Plantronics’ website (2017).
 4    r. “Nope. My husband bought these for me as a birthday gift..I really
 5       liked them as they are comfortable to wear but I only used them 3
         times and now they will not charge. The light just stays red while
 6       charging and they will not turn on. The battery should not have any
         issues with such little use. They were expensive to only use them 3
 7
         times.” Complaint posted on Plantronics’ website (2017).
 8
      s. “I bought these last year and they stopped working completely within
 9       18 months of the purchase. After further research online this seems to
10       be a normal occurrence. No solution from Plantronics except for me to
         pay to mail mine back and then once they receive it they will send me
11       a new pair at a cost that is more than I can buy a replacement now
         online.” Complaint posted on Plantronics’ website (2017).
12

13    t. “Really Plantronics! purchased over a year ago battery does NOT hold
         a charge for even two hours let alone fifteen. Sound quality is poor
14       and overall product support is lacking.” Complaint posted on
15
         Plantronics’ website (2017).

16    u. “Failed Product - It stop working. It just stop working for not good
         reason from one day to the other. Not worth the price.” Complaint
17
         posted on Plantronics’ website (2017).
18
      v. “13 month life span : ( very disappointed as 13 months after I
19       purchased these they have stopped working. the battery was low, I put
20
         it on charge (the light came on as usual) and they never worked again
         ! a lady I was standing w/ when I realized they had died said hers did
21       the same as well as other people she knew... very annoyed... don’t
         want to spend $130+ every 12 months ! will look for another brand.
22       Can’t go past the good ol cordless headphones tbh !” Complaint
23       posted on Plantronics’ website (2017).

24    w. “Dont waste your money. Headphones barely worked for a year.
         Called about the warranty and it expires at 1 yr. Called 10 days past
25


                                     15
                                COMPLAINT
     Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 16 of 59



 1       the 1 yr and was unable to get anything. Don’t plan on them working
         longer than that.” Complaint posted on Plantronics’ website (2017).
 2

 3    x. “Great product but it doesn’t last. …. This is the second pair that
         stopped working just after the one year warranty expired. I can’t
 4       afford to replace them every year. I will have to try a different brand.”
 5       Complaint posted on Plantronics’ website (2017).

 6    y. “Short lived. During the warranty period I had to return them twice
         due to sound quality issues, now the headset just died for the third
 7
         time and will not charge or power up. Warranty period has ended so
 8       no support from local dealer. For this price, these are by no means a
         good value product, which is a shame since this would be one of the
 9       best sport headsets on the market if it wouldn’t suddenly go sour.”
10       Complaint posted on Plantronics’ website (2017).

11    z. “Started Well Finished Horribly. I really enjoyed this product for
         about 6 months. Then it began having issues holding a charge to the
12
         point where it wouldn’t charge. I called customer support and since I
13       didn’t have receipt I had to mail the headphones back. Somehow my
         shipment was lost. I couldn’t find my tracking number and was told
14       there is nothing they could do. So now I have nothing. I wouldn’t
15
         have gone through all of the trouble of returning this if there wasn’t an
         issue. All I can say is keep your receipt and buyer beware.” Complaint
16       posted on Plantronics’ website (2017).
17
      aa. “Will Eventually Stop Working! DO NOT BUY THIS PRODUCT!
18        They will eventually just stop working, and there is no fix. Mine
          worked great for about a year, and now they won’t even power on,
19        charge, nothing... After doing some research on this issue, it seems
20
          this is a very common issue with these headphones. Another issue is
          the battery on these headphones is NOT replaceable, so when it dies
21        they're done. I just called Plantronics Support, and they were no help.
          My headphones are out of warranty, so there is nothing they can do
22        other than offer a discount on buying another pair (which are likely to
23        die again). So frustrating!!!” Complaint posted on Plantronics’
          website (2017).
24
      bb. “I have had 2 of these, and both crapped out the same way. The same
25
          way a quick internet search will show is a BIG problem. They both

                                      16
                                 COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 17 of 59



 1                  just stop charging, and become useless. These would easily get a 5
                    star review if they worked. I liked them enough to buy a second one
 2
                    when the first went south. I just assumed it was something I did. I
 3                  wish I had Googled the problem.” Complaint posted on Plantronics’
                    website (2017).
 4

 5         27.      Customer reviews on Amazon.com paint a strikingly similar picture.

 6   As of December 13, 2018, there are at least 1,031 one star reviews for the
 7
     Headphones, many of which complain about the Headphones’ failure to hold a
 8
     charge. The following is a representative sample of those one star reviews:
 9

10               a. “Very frustrating, i have purchased many pairs of these. The first ones
                    i got as a gift and they worked great for about 8 months then they
11                  suddenly died on me. They where [sic] still under warranty and sent
                    me a new pair. These died after about 6 month, then i purchased
12
                    another pair Another 6 months. I am hard on the headphones wearing
13                  them to the gym many times a week so I wasn’t too upset about
                    needing to trade them in. The last 3 pair purchased is where the
14                  frustration comes from. The first pair stopped working in the right ear
15
                    after a week, the replacement pair died midway through the 1st time i
                    used them, and the most recent didn’t even work out of the box. Very
16                  disappointing as I think it could be a great product without these
                    issues.” Amazon.com review (June 22, 2018)
17

18               b. “I love these headphones, but after a SECOND pair of these 90 dollar
                    headphones stopped working after 6 months I wouldn’t recommend
19                  them.” Amazon.com review (November 24, 2017).
20
                 c. “Don’t buy this - it will die after less than a year. Just got off of an
21                  extensive call with Plantronics customer support. I was calling
                    because I’ve had two pairs of these die after 11 months and 6 months
22                  respectively. If you google “plantronics backbeat fit not powering on”
23                  you will find plenty of posts about this issue. The rep tried to tell me it
                    is because I’m not using their special USB wall charger (which they
24                  don’t ship with the product). That makes no sense because USB is an
                    international mechanical and electrical standard and you can’t sell
25
                    USB chargers that don’t comply with those standards and call them

                                                  17
                                             COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 18 of 59



 1                  USB. The 2nd pair lasted 6 months and when I called to get those
                    replaced they said they were not warrantied. Instead they offered to
 2
                    sell me a pair for 50% off instead. I told him no thanks because I now
 3                  don’t think they are worth the shipping cost. Too bad because other
                    than the poor lifetime, I liked them. Not sure I will be buying any
 4                  plantronics products in the future.” Amazon.com review (July 3,
 5                  2018).

 6               d. “These lasted 4 months and just stopped working...for $80+, I
                    expected more!” Amazon.com review (July 7, 2017).
 7

 8               e. “These are my second pair - do not function out of the box. Charging
                    light comes on but headphones dont power on. I loved the first pair for
 9                  the first 9 months until they stopped working for same issue. Seems
10                  they have a problem.” Amazon.com review (June 25, 2018).

11               f. “Really wanted to like these headphones, even encouraged co-workers
                    to buy them. At the end of the day Plantronics replacement program is
12
                    a hassle and the 1 year warranty only is valid for your first purchase.
13                  Since these break and blowout every 3 to 4 months, you have to
                    replace them often, and unfortunately you only get 1 year to do that.
14                  The warranty doesn’t refresh when you get a brand new replacement.”
15
                    Amazon.com review (June 8, 2018).

16         28.      Plantronics has long known about the Headphones’ propensity for
17
     battery failure – especially after being exposed to sweat or water – but nevertheless
18
     continued to sell the Headphones.
19

20
           29.      Upon information and belief, when Plantronics first decided to design,

21   manufacture, and sell wireless sports headphones, it necessarily would have gained
22   comprehensive and exclusive knowledge about how wireless headphones can
23
     malfunction when exposed to moisture and exercise and other normal conditions to
24
     which sport headphones are exposed. Such knowledge would necessarily include:
25


                                                18
                                           COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 19 of 59



 1   the basic engineering principles behind the construction and function of the parts;
 2
     the forces and stresses the parts face during exercise; the cumulative wear on parts
 3
     caused by use, age, and environmental factors; and how using different
 4

 5   construction materials (e.g., thin plastic, thick plastic, metal, rechargeable

 6   batteries) affects the strength and durability of the parts and operation of the
 7
     headphones. This design, engineering, and testing data is unavailable to Plaintiff
 8
     without discovery, but upon information and belief, analysis of this data would
 9

10   have revealed that the flimsy plastics used to protect the Headphones’ batteries

11   from moisture were insufficient for their intended use and would cause the
12
     Headphones to fail prematurely as would the inadequate acquisition, installation,
13
     construction and manufacture of the rechargeable batteries.
14

15
           30.      Moreover, the scope of the Headphones’ battery problems was

16   apparent to Plantronics shortly after the Headphones first went on sale to the public
17
     based on the large number of complaints it received, and the consistency of their
18
     descriptions of the Headphones’ failures. Notably, some Headphones’ batteries are
19

20
     known to have failed immediately upon their first use:

21               a. “Brand New – Wouldn’t Charge, Never worked. I was given these as
                    a gift a while back and never bothered to try them out until tonight. I
22                  had charged them all last night and today...light stayed red, never
23                  changed to blue. Tried to turn on, it wouldn’t. Tried a different cable
                    and still wouldn’t take a charge. Piece of faulty junk.” Complaint
24                  posted on Plantronics’ website (October 2018).
25


                                                19
                                           COMPLAINT
     Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 20 of 59



 1    b. “Purchased 2 units were delivered yesterday, 26 March 2018. When
         opened and checked, they did not have any factory charge. They
 2
         would not power on. When plugged for charging, the led light
 3       remained red even after more than 3 hours. Different cables and
         chargers have been used, to no avail. Still, units did not power on.
 4       Upon checking online on this problem, it seems there have been
 5       numerous cases like this, dating years back. It is most unfortunate that
         Amazon continues to carry this product, and has failed to protect its
 6       customers. It is likewise most unfortunate that Plantronics, after
         receiving what appears to be several feedbacks and complaints on the
 7
         same problem, has continuously failed to recall these products or fix
 8       the problem. It seems both Amazon and Plantronics only want to
         make the sale first, and let the problem of the product be of the
 9       customers’. At this day and age, this should be totally unacceptable,
10       and should be loudly condemned! CAUTION IF YOU PLAN TO
         PURCHASE THIS PRODUCT. IF THEY DO NOT CARE ABOUT
11       YOU, WHY SHOULD YOU CARE BUYING FROM THEM?”
         Amazon.com review (March 26, 2018).
12

13    c. “Save your money. Never worked. Was given as a gift today, does not
         work. Will not set up. Red light comes on when charging., that’s it.
14       Very disappointed!!!” Complaint posted on Plantronics’ website
15
         (2017).

16    d. “Waste of my money and time. Bought it today, charged it for awhile
         and saw some red light. 15mins into charging, there was no red light
17
         blinking. Tried to turn it on by holding the power button, but it did not
18       turn on.” Complaint posted on Plantronics’ website (2016).

19    e. “Did not work new out of the box! Received as a BD present from my
20
         wife. Out of box, would not power up. Charged for 2 hours, still
         would not power up. Charged with different charger and cable
21       overnight. Same red lights and would not power up! Very
         disappointed.” Complaint posted on Plantronics’ website (2016).
22

23    f. “Frustrated. Bought these TODAY after reading many reviews. Have
         them out of the box and charging for the recommended amount of
24       time. Despite this they will not power on and needless to say I haven’t
         been able to access the Bluetooth.” Complaint posted on Plantronics’
25
         website (2016).

                                      20
                                 COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 21 of 59



 1
                 g. “They never worked! I am a techie...love my electronic gadgets. So
 2
                    sad that these failed on the first charge up. (Never finished charging) I
 3                  called Plantronics tech support and worked with their rep - resetting
                    the headset and going though their list of fixes. Failure. Then they said
 4                  they won’t replace them because all I have is my credit card statement
 5                  not the itemized bill. Never dreamed I'd need it. Don’t want money -
                    just functioning headphones. Super bummed out!” Complaint posted
 6                  on Plantronics’ website (2016).
 7
                 h. “Terrible product, customer service poorly trained. Just bought,
 8                  doesn’t even turn on, called customer service waste of time, buy
                    anything else but thus.” Complaint posted on Plantronics’ website
 9                  (2016).
10
                 i. “Never turned on... Headphones never turned on (speaks to the quality
11                  of product). I am now in the throws of trying to find receipts, so I can
                    hopefully get a warranty replacement. Not happy.” Complaint posted
12
                    on Plantronics’ website (2016).
13
                 j. “Unfortunate... Never worked right out of the box.. Very
14                  disappointed. Did not work right out of the box. Evidently had been
15
                    sitting on the rack for a while and was out of warranty. Not willing to
                    pay another $60-70 plus shipping for a replacement set. Not even
16                  willing to give a star...” Complaint posted on Plantronics’ website
                    (2015).
17

18               k. “Not Working, Cannot be turned on. Took item out of the box for the
                    first time, tried to charge it, tried to turn it on, tried to use it. Did not
19                  work. Very disappointed.” Complaint posted on Plantronics’ website
20
                    (2015).

21         31.      Plantronics knew or should have known of the Headphones’
22   propensity for battery failure based on the numerous complaints it received directly
23
     from customers through its website. The following is a representative sample of
24
     those complaints:
25


                                                    21
                                              COMPLAINT
     Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 22 of 59



 1    a. “I think I got a Defect! - Thats why it gets 1 star. … Less than a week
         of having them I find out the battery is defected and only a little less
 2
         than 2hrs from full charge to empty. The headphones should last up to
 3       6-8hrs of music according to the description.” Complaint posted on
         Plantronics’ website (2014).
 4

 5    b. “Less than a week of having them I find out the battery is defected
         and only a little less than 2hrs from full charge to empty. The
 6       headphones should last up to 6-8hrs of music according to the
         description. I sent them to Plantronics for a replacement and waiting
 7
         on them right now.” Complaint posted on Plantronics’ website (2015).
 8
      c. “It was great while it lasted. After three months the battery stopped
 9       charging. Now I have to ship it back. Covered under warranty yet I
10       have to pay for the shipping. I think I’ll go back to the cheap $30 pair
         I bought off Amazon that lasted a year.” Complaint posted on
11       Plantronics’ website (2015).
12
      d. “I bought this headset and while it worked well for about a year, the
13       unit started to have issues powering on and staying on. Very
         disappointing that this headset couldn’t last at least two years.”
14       Complaint posted on Plantronics’ website (2015).
15
      e. “It is supposed to be waterproof, It is not. I bought these headphone
16       solely based on the fact they are marketed as waterproof, not water
         resistant but water proof. It last about 1 min in the water and now it
17
         does not work.” Complaint posted on Plantronics’ website (2015).
18
      f. “Do not buy. Got these a little over a year ago but only used them for
19       about 6 months. … Now they charge continuously and never seem to
20
         turn on.” Complaint posted on Plantronics’ website (2015).

21    g. “Stopped working after only 4 months. I purchased this item and it
         stopped charging after only 4 months Contacted manufacturer and
22       since I don’t have a receipt they would not honor warrantee I will
23       never buy another product from them.” Complaint posted on
         Plantronics’ website (2015).
24

25


                                      22
                                 COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 23 of 59



 1               h. “Battery died. Used the product 5 times and then the battery died and
                    would not charge anymore.” Complaint posted on Plantronics’
 2
                    website (2015).
 3
                 i. “Doesn’t work. I purchased 2 on 12/4 from local AT&T store as
 4                  Christmas gifts for myself & my husband. His works. Mine doesn’t.
 5                  The AT&T store could not / would not take it back.” Complaint
                    posted on Plantronics’ website (2015).
 6
                 j. “Junk. Battery stopped after 3 months. It was great while it lasted.
 7
                    After three months the battery stopped charging. Now I have to ship it
 8                  back. Covered under warranty yet I have to pay for the shipping. I
                    think I’ll go back to the cheap $30 pair I bought off Amazon that
 9                  lasted a year.” Complaint on Plantronics’ website (2015).
10
           32.      Only Plantronics has access to the full universe of complaints it
11

12
     received regarding the Headphones.          However, upon information and belief,

13   numerous Headphones owners who experienced battery failures also complained to
14   Plantronics via telephone and mail.
15
           33.      In addition to the complaints lodged directly with Plantronics, many
16
     Headphones owners complained to retailers and posted complaints on retailers’
17

18   websites. The following is a representative sample of those complaints:
19               a. “First one was DOA. Second one only worked for about a week. 2nd
20                  one now won’t charge or turn on after just a short time using.”
                    Amazon.com review (August 15, 2014).
21
                 b. “The headphones quit working within two weeks of purchasing them.
22
                    When I plug them in to charge, the red light comes on which always
23                  indicates normal charging, but it never goes off and it never becomes
                    blue (to indicate high level of charge). No matter how long I leave the
24                  headphones charging, it always stays red. When I press the button to
25                  turn them on, nothing happens. Even when they are plugged into the
                    charger it is not possible to turn them on again. This all occurred after
                                                 23
                                            COMPLAINT
     Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 24 of 59



 1       just two weeks of light, regular usage. I wore the headphones twice
         while jogging and twice while practicing some drills on a squash
 2
         court, and also several times while just walking around town.”
 3       Amazon.com review (September 13, 2014).
 4    c. “First run, 20 miler and I was in love. … Was ready to write a
 5       glowing review and recommend to my running club and running
         friends. However...charged full, early morning Sunday for 2nd run,
 6       they turned on, starting playing and then POP. No button control,
         won’t sync when plugged in, no lights, no little voice, no nothing, and
 7
         as runners reading this, you know if you rely on music during your
 8       long wrong, I was really ticked off. Angry, quickly switched to my
         $39.99 Avantree which work fine and went for my run. Came back,
 9       tried everything I could think of again and still would not respond to
10       ANYTHING. DOA” Amazon.com review (September 14, 2014).

11    d. “[G]reatest wireless set... Until a month later they no longer work.”
         Amazon.com review (December 6, 2014)
12

13    e. “Dead on arrival for me. I’ll get a second pair and write a second
         review, but feel I have to note this experience due to some of the other
14       concerning reviews. I just received this pair as a holiday gift, new,
15
         unopened from a Verizon store. Based on the product’s instructions,
         they should have enough power to start up and connect to my phone,
16       but they did not. I used the included cord to plug them into my
         laptop’s usb and the devices light turns red. After four hours of
17
         charging, still just a red light. I then held down the start button to get a
18       blue light for a couple seconds and that is all, no sound, no
         nothing.” Amazon.com review (December 25, 2014)
19

20
      f. “Did not work, they would die after half an hour of using them!”
         Amazon.com review (January 6, 2015)
21
      g. “[D]idn’t work.” Amazon.com review (January 24, 2015).
22

23    h. “These headphones would not turn on, or hold a charge.”
         Amazon.com review (March 2, 2015).
24
      i. “Lasted 2 workouts before they stopped working. Was a gift bought in
25
         advance so they couldn’t be replaced/ returned in time. Would

                                        24
                                  COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 25 of 59



 1                  recommend looking at different products …. These are just too
                    expensive to warrant another chance.” Amazon.com review (March 5,
 2
                    2015).
 3
                 j. “Nice Idea, but poor quality. These stopped working after 3 months.”
 4                  Amazon.com review (March 5, 2015).
 5
                 k. “Arrived uncharged. Charged it and used it for an hour. Next time I
 6                  wanted to use it the battery was dead. Charged again, and wouldn’t
                    turn on. I called their customer support, and the only advice they had
 7
                    was to return it. ‘Sometimes there are problems with the battery,’ was
 8                  all they could say.” Amazon.com review (March 22, 2015).

 9         34.      Moreover, Plantronics tracks warranty claims in its normal course of
10
     business. As reflected by the many complaints above, Plantronics would have also
11
     been made aware of the Headphones’ battery problems by the large number of
12

13   warranty claims it received. Only Plantronics has access to the full universe of the

14   warranty claims it received regarding the Headphones.                However, upon
15
     information and belief, Plantronics continuously received broken Headphones from
16
     consumers, often several times from the same consumers:
17

18               a. “Good for a couple months. I bought this product less than a year ago,
                    I'm now on my 4th different Head Set. Customer Support has been
19                  great about replacing the product, but I would think a head set at this
20
                    price would last more than 2-3 months tops. They are great for
                    working out with, but I don’t know if worth all the trouble of having
21                  to submit a replacement request and then ship them back every couple
                    months. Would like a pair that could last at least a year or longer.”
22                  Complaint on Plantronics’ website (2017).
23
                 b. “Received a dead unit from Plantronics. I have purchased two before,
24                  and I loved them. The first one lasted for two years. The last one was
                    a refurbished headset, but it didn’t last more than four months, so I
25
                    bought straight from the producer. The unit I received from

                                                25
                                           COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 26 of 59



 1                Plantronics was defective, and would not charge. The customer
                  service people are replacing it, but I am disappointed to have received
 2
                  one that was not working when they sent it.” Complaint on
 3                Plantronics’ website (2017).
 4         35.    Based on this constant stream of returned Headphones, Plantronics
 5
     knew or reasonably should have known of the defect(s) shortly after it began
 6
     selling the Headphones.
 7

 8   The Experiences of Plaintiff Shin
 9         36.    Plaintiff Shin purchased a pair of BackBeat FIT headphones through
10
     Amazon.com in March 2015.
11
           37.    Prior to purchasing the Headphones, Mr. Shin reviewed marketing
12

13   information from Plantronics on the Amazon.com website.          Under “From the

14   manufacturer,” Amazon.com described the Headphones as suitable for exercise, as
15
     waterproof and sweatproof, and as providing up to eight hours of listening time on
16
     a single charge. Mr. Shin relied on these representations in deciding to purchase
17

18   the headphones.

19         38.    Mr. Shin is an avid runner who purchased the Headphones to listen to
20
     music while exercising. When he purchased the Headphones, Mr. Shin reasonably
21
     relied upon Plantronics’ representation that the Headphones could withstand being
22

23   used during exercise after seeing Plantronics’ “sweatproof” and “waterproof”

24   representations. Mr. Shin also reasonably relied upon Plantronics’ representation
25
     that the Headphones’ batteries could play for eight hours on a single charge.

                                              26
                                         COMPLAINT
             Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 27 of 59



 1         39.      Mr. Shin used the headphones during runs and exposed the
 2
     headphones to sweat and/or water.
 3
           40.      In mid-January, 2016, Mr. Shin noticed that the Headphones were
 4

 5   becoming difficult to charge. Approximately one week later, the Headphones

 6   failed to power on even though he followed Plantronics’ instructions to fully
 7
     charge them.
 8
           41.      Mr. Shin’s Headphones stopped working and failed to retain a charge
 9

10   because they were neither “sweatproof” nor “waterproof” as Plantronics

11   represented.      Mr. Shin submitted a warranty claim to Plantronics in February
12
     2016, and Plantronics sent Mr. Shin a replacement pair of Headphones.         A few
13
     months later, the replacement Headphones similarly failed to hold a charge and
14

15
     would not stay powered on.

16         42.      Mr. Shin subsequently spent a significant amount of time contacting
17
     Plantronics in an effort to obtain a pair of Headphones that would perform in a
18
     manner consistent with Plantronics’ representations.       Mr. Shin received two
19

20
     additional replacement Headphones from Plantronics. Each failed to work as

21   represented as each failed to charge or turn on due to one or more defects.
22         43.      Had Mr. Shin known that these Headphones contained one or more
23
     uniform defects, he would not have purchased them or would have paid
24
     significantly less for them.
25


                                               27
                                          COMPLAINT
             Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 28 of 59



 1         44.    Had Mr. Shin known that these Headphones were not sweatproof or
 2
     waterproof, he would not have purchased them or would have paid significantly
 3
     less for them.
 4

 5         45.    Had Mr. Shin known that the Headphones did not have a battery that

 6   would last eight hours and/or were not suitable to use while exercising, he would
 7
     not have purchased them or would have paid significantly less for them.
 8
                            CHOICE OF LAW ALLEGATIONS
 9

10         46.    Because this Complaint is brought in California, California’s choice

11   of law regime governs the state law allegations in this Complaint. Under
12
     California’s governmental interest/comparative impairment choice of law rules,
13
     California law applies to the claims of all Class Members, regardless of their state
14

15
     of residence or state of purchase.

16         47.    Because Plantronics is headquartered — and made all decisions
17
     relevant to these claims — in California, California has a substantial connection to,
18
     and materially greater interest in, the rights, interests, and policies involved in this
19

20
     action than any other state. Application of California law to Plantronics and the

21   claims of all Class members would not be arbitrary or unfair.
22         48.    Plaintiff also pleads breach of express warranty claims for the
23
     Nationwide Class as the laws for each state do not vary materially for these claims.
24

25


                                                28
                                           COMPLAINT
              Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 29 of 59



 1          49.    Alternatively, Plaintiff pleads state law subclass claims as indicated
 2
     below.
 3
                              CLASS ACTION ALLEGATIONS
 4

 5          50.    Plaintiff brings this action on behalf of himself and the Nationwide

 6   Class defined as follows:
 7
                  All persons residing in the United States who, during the
 8                maximum period of time permitted by law, purchased BackBeat
                  FIT headphones primarily for personal, family or household
 9                purposes, and not for resale.3
10
            51.    In the alternative, Plaintiff brings this action on behalf of himself and
11
     the members of the following to Subclass:
12

13                All persons residing in the State of California who, during the
                  maximum period of time permitted by law, purchased BackBeat
14                FIT headphones primarily for personal, family or household
15
                  purposes, and not for resale.

16          52.    Excluded from these definitions are (1) Defendant, any entity in
17
     which Defendant has a controlling interest, and its legal representatives, officers,
18
     directors, employees, assigns and successors; (2) the Judge to whom this case is
19

20
     assigned and any member of the Judge’s staff or immediate family; and (3) Class

21   Counsel.
22          53.    As used herein, “Class Members” shall mean and refer to the
23
     members of the Nationwide Class and all subclasses, including Plaintiff.
24
     3
25     Plaintiff reserves the right to amend, as necessary, this Class definition and the Subclass
     definition.

                                                   29
                                             COMPLAINT
             Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 30 of 59



 1         54.    Plaintiff seeks only damages and equitable relief on behalf of
 2
     themselves and the Class Members. Plaintiff disclaims any intent or right to seek
 3
     any recovery in this action for personal injuries, wrongful death, or emotional
 4

 5   distress suffered by Plaintiff and/or the Class Members.

 6         55.    Members of the Class and Subclass are so numerous that joinder is
 7
     impracticable. While the exact number of class members is unknown to Plaintiff,
 8
     it is believed that the Class comprises thousands of members geographically
 9

10   disbursed throughout the United States. Therefore, the Class Members are so

11   numerous that individual joinder of all Class Members is impracticable under Fed.
12
     R. Civ. P. 23(a)(1).
13
           56.    Common questions of law and fact exist as to all Class Members, as
14

15
     required by Fed. R. Civ. P. 23(a)(2), and predominate over any individual

16   questions, as required by Fed. R. Civ. P. 23(b)(3). These common legal and
17
     factual questions include:
18
                 a) Whether the Headphones are defective;
19

20
                 b) Whether Plantronics’ claim that the Headphones are “sweatproof”

21                  and “waterproof” is deceptive;
22               c) Whether Plantronics’ claim that the Headphones have “up to 8
23
                    hours” of battery life is deceptive;
24

25


                                               30
                                          COMPLAINT
     Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 31 of 59



 1      d) Whether Plantronics’ claim that the Headphones are durable
 2
           enough to withstand “working out” is deceptive;
 3
        e) Whether Plantronics breached express warranties relating to the
 4

 5         Headphones including (1) the Headphones have “up to 8 hours” of

 6         use on a single charge; and (2) the Headphones are “sweatproof”
 7
           and “waterproof”;
 8
        f) Whether    Plantronics   breached    the   implied    warranty   of
 9

10         merchantability relating to the Headphones;

11      g) Whether Plantronics breached the implied warranty of fitness for
12
           particular purpose relating to the Headphones;
13
        h) Whether Plantronics was unjustly enriched by receiving moneys in
14

15
           exchange for Headphones that were defective;

16      i) Whether Plantronics should be ordered to disgorge all or part of the
17
           ill-gotten profits it received from the sale of the defective
18
           Headphones;
19

20
        j) Whether Plaintiff and the Class are entitled to damages, including

21         compensatory, exemplary, and statutory damages, and the amount
22         of such damages;
23

24

25


                                     31
                                COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 32 of 59



 1               k) Whether Plantronics should be enjoined from continuing to sell
 2
                    defective Headphones that do not live up to Plantronics’ advertising
 3
                    and marketing claims; and
 4

 5               l) Whether Plantronics engaged in unfair, unconscionable, or

 6                  deceptive trade practices by selling and/or marketing defective
 7
                    Headphones.
 8
           57.   Plaintiff’s claims are typical of the claims of the Class Members
 9

10   whom he seeks to represent under Fed. R. Civ. P. 23(a)(3) because Plaintiff and

11   each Class Member have been similarly affected by Plantronics’ actionable
12
     conduct. Plaintiff and all members of the Class purchased defective Headphones
13
     that render the Headphones either worthless or worth substantially less than the
14

15
     price paid to purchase the Headphones. In addition, Plantronics’ conduct that gave

16   rise to the claims of Plaintiff and Class Members (i.e. delivering defective
17
     Headphones, making false claims with respect to the Headphones, and breaching
18
     warranties respecting the Headphones) is the same for all Class Members.
19

20
           58.   Plaintiff will fairly and adequately represent and protect the interests

21   of the Class Members as required by Fed. R. Civ. P. 23(a)(4). Plaintiff is an
22   adequate representative because his interests do not conflict with the interests of
23
     the Class Members.      Further, Plaintiff has retained counsel competent and
24
     experienced in complex class action litigation, including product defect class
25


                                              32
                                         COMPLAINT
             Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 33 of 59



 1   action litigation, and Plaintiff intends to prosecute this action vigorously.
 2
     Therefore, the interests of the Class Members will be fairly and adequately
 3
     protected.
 4

 5         59.    A class action is appropriate under Fed. R. Civ. P. 23(b)(3) because a

 6   class action is superior to any other available means for fairly and efficiently
 7
     adjudicating the controversy. In this regard, the Class Members’ interests in
 8
     individually controlling the prosecution of separate actions is low given the
 9

10   magnitude, burden, and expense of individual prosecutions against a large

11   corporation such as Defendant. Further, neither Plaintiff nor his counsel are aware
12
     of any other on-going class litigation concerning this controversy. It is desirable to
13
     concentrate this litigation in this forum to avoid burdening the courts with
14

15
     individual lawsuits. Individualized litigation presents a potential for inconsistent

16   or contradictory judgments, and also increases the delay and expense to all parties
17
     and the court system presented by the legal and factual issues of this case. By
18
     contrast, the class action procedure here will have no management difficulties.
19

20
           60.    Plantronics has acted or refused to act on grounds generally applicable

21   to the Class, thereby making appropriate final injunctive relief or corresponding
22   declaratory relief with respect to the Class as a whole.
23
                               FIRST CLAIM FOR RELIEF
24
             Breach of Express Warranty – Magnuson Moss Warranty Act
25


                                                33
                                          COMPLAINT
             Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 34 of 59



 1                          (On Behalf of the Nationwide Class)
 2
            61.   Plaintiff re-alleges and incorporates each and every allegation set
 3
     forth above as if fully written herein.
 4

 5          62.   The Headphones are consumer products as defined in 15 U.S.C. §

 6   2301(1).
 7
            63.   Plaintiff and Class Members are consumers as defined in 15 U.S.C. §
 8
     2301(3).
 9

10          64.   Plantronics is a supplier and warrantor as defined in 15 U.S.C. §§

11   2301(4) and (5).
12
            65.   Plantronics provided Plaintiff and Class Members with “written
13
     warranties” within the meaning of 15 U.S.C. § 2301(6).
14

15
            66.   15 U.S.C. § 2310(d)(1)(A) and/or § 2310(d)(3)(C) is satisfied because

16   Plaintiff properly invokes jurisdiction under the Class Action Fairness Act
17
     (“CAFA”).
18
            67.   Plantronics breached two separate express warranties made to
19

20
     Plaintiff.

21   Sweatproof & Waterproof:
22
            68.   Plantronics promised, affirmed, and expressly warranted that the
23

24   Headphones are sweatproof and waterproof. In other words, Plantronics expressly

25


                                               34
                                           COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 35 of 59



 1   warranted to Plaintiff and Class Members that the Headphones would continue to
 2
     function after being exposed to moisture during exercise.
 3
           69.   Plantronics’ sweatproof and waterproof warranty became part of the
 4

 5   basis of the bargain for Plaintiff and other Class members because they relied on

 6   such statements in deciding to purchase the Headphones, and because such
 7
     statements are among the facts a reasonable consumer would consider material in
 8
     the purchase of high-end sport headphones.
 9

10         70.   Plantronics breached its sweatproof and waterproof warranty by

11   delivering Headphones that do not withstand exposure to minimal amounts of
12
     sweat and moisture.
13
           71.   At the time the Headphones were sold, Plantronics knew of the
14

15
     defects they possessed and offered an express warranty with no intention of

16   honoring said warranties with respect to the known defects.
17
           72.   Despite repeated demands by Plaintiff and Class Members that
18
     Plantronics repair or replace the defective Headphones, Plantronics has refused to
19

20
     provide a permanent fix and simply provides equally defective replacement

21   Headphones. Plantronics’ refusal to provide an adequate repair or replacement
22   violates 15 U.S.C. § 2304.
23
           73.   Although notice is not required, where, as here, consumers purchase a
24
     product from a retailer rather than a manufacturer, when Plaintiff contacted
25


                                              35
                                         COMPLAINT
               Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 36 of 59



 1   Plantronics concerning the problems with their headphones, Plantronics was
 2
     afforded a reasonable opportunity to cure its breach of its express warranty that
 3
     Headphones would be sweatproof and waterproof, but Plantronics failed to do so.
 4

 5            74.   As a direct and proximate result of Plantronics’ breach of its express

 6   written warranty regarding the sweatproof and waterproof representations,
 7
     Plaintiff and Class Members have been damaged in an amount to be proven at trial.
 8
     Battery-Life:
 9

10            75.   Plantronics expressly warranted that the Headphones provide “up to 8
11
     hours” of wireless listening on a single charge.
12
              76.   Such statements became the basis of the bargain for Plaintiff and other
13

14   Class Members because they relied on such statements in deciding to purchase the

15   Headphones, and because such statements are among the facts a reasonable
16
     consumer would consider material in the purchase of high-end sport headphones.
17
              77.   Plantronics breached its battery-life warranties by delivering
18

19   Headphones that do not deliver as promised and fail to retain their charge for eight

20   hours.
21
              78.   At the time the Headphones were sold, Plantronics knew of the
22
     defects they possessed and offered an express warranty with no intention of
23

24   honoring said warranties with respect to the known defects.

25


                                                36
                                           COMPLAINT
             Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 37 of 59



 1         79.    Despite repeated demands by Plaintiff and Class Members that
 2
     Plantronics repair or replace the defective Headphones, Plantronics has refused to
 3
     provide a permanent fix and simply provides equally defective replacement
 4

 5   Headphones. Plantronics’ refusal to provide an adequate repair or replacement

 6   violates 15 U.S.C. § 2304.
 7
           80.    Although notice is not required, where, as here, consumers purchase a
 8
     product from a retailer rather than a manufacturer, when Plaintiff contacted
 9

10   Plantronics concerning the problems with his headphones, Plantronics was

11   afforded a reasonable opportunity to cure its breach of the express warranty, but
12
     failed to do so.
13
           81.    As a direct and proximate result of Plantronics’ breach of its express
14

15
     written warranties regarding battery-life, Plaintiff and Class Members have been

16   damaged in an amount to be proven at trial.
17
                               SECOND CLAIM FOR RELIEF
18
              Breach of Implied Warranty - Magnuson-Moss Warranty Act
19

20
                              (On Behalf of the Nationwide Class)

21         82.    Plaintiff re-alleges and incorporates each and every allegation set
22   forth above as if fully written herein.
23
           83.    Plaintiff brings this claim on behalf of the Nationwide Class and the
24
     California Subclasses.
25


                                               37
                                           COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 38 of 59



 1         84.     The Headphones are “consumer products” within the meaning of 15
 2
     U.S.C. § 2301.
 3
           85.     Plaintiff and members of the Class are “consumers” within the
 4

 5   meaning of 15 U.S.C. § 2301 because they are persons entitled under applicable

 6   state law to enforce against the warrantor the obligations of its express and implied
 7
     warranties.
 8
           86.     Plantronics is a “supplier” of consumer products to consumers and a
 9

10   “warrantor” within the meaning of 15 U.S.C. § 2301.

11         87.     15 U.S.C. § 2310(d)(1)(A) and/or § 2310(d)(3)(C) is satisfied because
12
     Plaintiff properly invoke jurisdiction under the Class Action Fairness Act
13
     (“CAFA”).
14

15
           88.     Section 2310(d)(1) of Chapter 15 of the United States Code provides a

16   cause of action for any consumer who is damaged by the failure of a warrantor to
17
     comply with a written or implied warranty.
18
           89.     Plantronics made written and implied warranties regarding the
19

20
     Headphones to Plaintiff and Class Members within the meaning of 15 U.S.C. §

21   2301. Plantronics provided Plaintiff and other Class Members with an implied
22   warranty of merchantability within the meaning of the Magnuson-Moss Warranty
23
     Act, 15 U.S.C. § 2301(7).
24

25


                                               38
                                          COMPLAINT
             Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 39 of 59



 1          90.     Plantronics breached the implied warranty of merchantability because
 2
     the Headphones were not fit for the ordinary purpose in which such goods are
 3
     used. Specifically, the Headphones contained one or more defects that caused
 4

 5   them to fail to retain a charge as advertised, particularly after use during exercise,

 6   rendering the Headphones unusable for their ordinary purpose.
 7
            91.     Pursuant to 15 U.S.C. § 2310(e), Plaintiff is entitled to bring this class
 8
     action and are not required to give Plantronics notice and an opportunity to cure
 9

10   until such time as the Court determines the representative capacity of Plaintiff

11   pursuant to Rule 23 of the Federal Rules of Civil Procedure.
12
            92.     Plaintiff, individually and on behalf of the other Class Members, seeks
13
     all damages permitted by law, including diminution in value of their Headphones,
14

15
     in an amount to be proven at trial.

16          93.     In addition, pursuant to 15 U.S.C. § 2310(d)(2), Plaintiff and the other
17
     Class Members are entitled to recover a sum equal to the aggregate amount of
18
     costs and expenses (including attorneys’ fees based on actual time expended)
19

20
     determined by the Court to have reasonably been incurred by Plaintiff and the

21   other Class Members in connection with the commencement and prosecution of
22   this action.
23

24

25


                                                 39
                                            COMPLAINT
             Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 40 of 59



 1         94.     Further, Plaintiff and the Class are also entitled to equitable relief
 2
     under 15 U.S.C. § 2310(d)(1) and damages as a result of Plantronics’ violation of
 3
     its written and/or implied warranties.
 4

 5                             THIRD CLAIM FOR RELIEF

 6                              Breach of Express Warranty
 7
       (On Behalf of the Nationwide Class or, Alternatively, California Subclass)
 8
           95.     Plaintiff re-alleges and incorporates each and every allegation set
 9

10   forth above as if fully written herein.

11         96.     Plaintiff alleges that Plantronics breached two separate express
12
     warranties.
13
     Sweatproof & Water-Resistant:
14

15         97.     Plantronics promised, affirmed, and expressly warranted that
16
     Headphones are sweatproof and waterproof. In other words, Plantronics expressly
17
     warranted to Plaintiff and Class Members that the Headphones would continue to
18

19   function after being exposed to moisture during exercise.

20         98.     Plantronics’ sweatproof and water-resistant warranty became part of
21
     the basis of the bargain for Plaintiff and other Class Members because they relied
22
     on such statements in deciding to purchase the Headphones, and because such
23

24   statements are among the facts a reasonable consumer would consider material in

25   the purchase of high-end sport headphones.

                                               40
                                           COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 41 of 59



 1         99.      Plantronics breached its sweatproof and waterproof warranty by
 2
     delivering Headphones that do not withstand minimal amounts of moisture.
 3
           100. At the time the Headphones were sold, Plantronics knew of the
 4

 5   defects they possessed and offered an express warranty with no intention of

 6   honoring said warranties with respect to the known defects.
 7
           101. Although notice is not required, where, as here, consumers purchased
 8
     a product from a retailer rather than a manufacturer, when Plaintiff contacted
 9

10   Plantronics concerning the problems with their headphones, Plantronics was

11   afforded a reasonable opportunity to cure its breach of its express warranty that
12
     Headphones would be sweatproof and waterproof, but failed to do so.
13
           102. As a direct and proximate result of Plantronics’ breach of its express
14

15
     written warranty regarding the sweatproof and waterproof representations, Plaintiff

16   and Class Members have been damaged in an amount to be proven at trial.
17
     Battery-Life
18

19         103. Plantronics expressly warranted that the Headphones provide “up to 8

20   hours” of wireless listening on a single charge.
21
           104. Such statements became the basis of the bargain for Plaintiff and other
22
     Class Members because they relied on such statements in deciding to purchase the
23

24   Headphones, and because such statements are among the facts a reasonable

25   consumer would consider material in the purchase of high-end sport headphones.

                                               41
                                          COMPLAINT
             Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 42 of 59



 1         105. Plantronics breached its battery-life express warranties by delivering
 2
     Headphones that do not deliver as promised and fail to retain their charge for six or
 3
     eight hours.
 4

 5         106. At the time the Headphones were sold, Plantronics knew of the

 6   defects they possessed and offered an express warranty with no intention of
 7
     honoring said warranties with respect to the known defects.
 8
           107. Although notice is not required, where, as here, consumers purchase a
 9

10   product from a retailer rather than a manufacturer, when Plaintiff contacted

11   Plantronics concerning the problems with their headphones, Plantronics was
12
     afforded a reasonable opportunity to cure its breach of the express warranty, but
13
     failed to do so.
14

15
           108. As a direct and proximate result of Plantronics’ breach of its express

16   written warranties regarding battery-life, Plaintiff and Class Members have been
17
     damaged in an amount to be proven at trial.
18
                              FOURTH CLAIM FOR RELIEF
19

20
          Implied Warranty of Merchantability – California Song-Beverly Act

21       (On Behalf of Nationwide Class or, Alternatively, California Subclass)
22
           109. Plaintiff re-alleges and incorporates each and every allegation set
23

24   forth above as if fully written herein.

25


                                               42
                                           COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 43 of 59



 1         110. The Headphones are a “consumer good” within the meaning of Cal.
 2
     Civ. Code § 1791(a).
 3
           111. Plaintiff and members of the Class are “buyers” within the meaning of
 4

 5   Cal. Civ. Code § 1791(b).

 6         112. Plantronics is a “manufacturer” of the Headphones within the
 7
     meaning Cal. Civ. Code § 1791(j).
 8
           113. Plantronics contracted with retailers so that the retailers could sell
 9

10   Headphones to consumers. Plantronics intended that consumers would be the end

11   users of Headphones and that consumers would be the beneficiaries of its contracts
12
     with retailers to sell Headphones to consumers.
13
           114. Plantronics impliedly warranted to Plaintiff and Class Members that
14

15
     its Headphones were “merchantable” within the meaning of Cal. Civ. Code §§

16   1791.1(a) and 1792; however, as described throughout this Complaint, the
17
     Headphones do not have the quality that a buyer would reasonably expect, and
18
     were therefore not merchantable.
19

20
           115. Cal. Civ. Code § 1791.1(a) states:

21         “Implied warranty of merchantability” or “implied warranty that
           goods are merchantable” means that the consumer goods meet each of
22         the following:
23         (1) Pass without objection in the trade under the contract description;
           (2) Are fit for the ordinary purposes for which such goods are used;
24         (3) Are adequately contained, packaged, and labeled; and
25


                                              43
                                         COMPLAINT
              Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 44 of 59



 1           (4) Conform to the promises or affirmations of fact made on the
 2           container or label.

 3           116. The Headphones would not pass without objection in the trade

 4   because they do not perform as warranted because they fail to maintain a charge
 5
     after minimal use and are neither sweatproof nor waterproof.
 6
             117. Similarly, the Headphones’ failure to maintain a charge after minimal
 7

 8   use renders them unfit for ordinary purposes for which such goods are used.

 9           118. The Headphones are not adequately contained, packaged, and labeled
10
     for two independent reasons.
11
             119. The Headphones are not adequately contained, packaged, and labeled
12

13   because the labeling represents that they are sweatproof and waterproof, which

14   they are not.
15
             120. Moreover, the Headphones are not adequately contained, packaged,
16
     and labeled because the labeling represents that they have a battery that can last
17

18   eight hours following a single charge, when the battery does not last nearly that

19   long.
20
             121. For the same reason, the Headphones do not conform to the promises
21
     or affirmations of fact made on the container or label.
22

23           122. Plantronics thus breached the implied warranty of merchantability.

24           123. Notice of breach is not required because Plaintiff and the other Class
25
     Members did not purchase their Headphones directly from Plantronics.

                                               44
                                          COMPLAINT
             Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 45 of 59



 1         124. As a direct and proximate result of Plantronics’ breach of the implied
 2
     warranty of merchantability, Plaintiff and the other Class Members did not receive
 3
     the benefit of their bargain and received goods with a defect and/or that were the
 4

 5   product of poor quality materials and workmanship that substantially impairs their

 6   value to Plaintiff and Class Members.
 7
           125. Plaintiff and Class Members were damaged as a result of the defects
 8
     present in the Headphones, the product’s malfunctioning, and the nonuse of their
 9

10   Headphones.

11         126. Pursuant to Cal. Civ. Code §§ 1791.1(d) & 1794, Plaintiff and Class
12
     Members are entitled to damages and other legal and equitable relief including, at
13
     their election, the purchase price of their Headphones or the overpayment or
14

15
     diminution in value of their Headphones.

16         127. Pursuant to Cal. Civ. Code § 1794, Plaintiff and the other Class
17
     Members are entitled to costs and attorneys’ fees.
18
                               FIFTH CLAIM FOR RELIEF
19

20
             Breach of Implied Warranty of Fitness for a Particular Purpose

21     (On Behalf of the Nationwide Class or, Alternatively, California Subclass)
22         128. Plaintiff re-alleges and incorporates each and every allegation set
23
     forth above as if fully written herein.
24

25


                                                45
                                           COMPLAINT
             Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 46 of 59



 1         129. Defendant marketed, distributed, and/or sold the Headphones with
 2
     implied warranties that it was fit for its particular purpose of use during exercise.
 3
           130. At the time of purchasing the Headphones, Plaintiff and the Class
 4

 5   Members intended to use Headphones during exercise.

 6         131. Because Defendant extensively marketed Headphones as a product for
 7
     use during exercise, Defendant knew at the time it sold Headphones to Plaintiff
 8
     and the Class Members that the Plaintiff and the Class Members intended to use
 9

10   Headphones for that particular purpose.

11         132. Plaintiff and the Class Members relied on Defendant’s skill and
12
     judgment to furnish goods suitable for use during exercise, and for resistance to
13
     sweat and water. Plaintiff and the Class Members purchased the Headphones in
14

15
     reliance upon Defendant’s implied warranties.

16         133. At the time that the Headphones were sold, Defendant knew or had
17
     reason to know that Plaintiff and the Class Members were relying on Defendant’s
18
     skill and judgment to select or furnish a product capable of operating while
19

20
     exercising and after exposure to sweat or moisture during such exercise.

21         134. As a direct and proximate cause of Defendant’s breach of this implied
22   warranty, Plaintiff and Class Members have been injured and harmed because: (a)
23
     they would not have purchased the products on the same terms if the true facts
24
     were known concerning the Headphones; (b) they paid a price premium for the
25


                                                46
                                           COMPLAINT
             Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 47 of 59



 1   products due to Defendant’s implied warranties; and (c) they did not receive a
 2
     product that was fit for its particular purpose of use during exercise and/or after
 3
     exposure to sweat and moisture.
 4

 5                             SIXTH CLAIM FOR RELIEF

 6        Violation of California’s Consumers Legal Remedies Act (“CLRA”)
 7
       (On Behalf of the Nationwide Class or, Alternatively, California Subclass)
 8
           135. Plaintiff re-alleges and incorporates each and every allegation set
 9

10   forth above as if fully written herein.

11         136. Plantronics is a “person” as defined by the CLRA. Cal. Civ. Code §
12
     1761(c).
13
           137. Plaintiff and Class Members are “consumers” within the meaning of
14

15
     the CLRA, as defined by Cal. Civ. Code § 1761(d), who purchased one or more

16   pairs of Headphones.
17
           138. The CLRA prohibits “unfair or deceptive acts or practices undertaken
18
     by any person in a transaction intended to result or which results in the sale or
19

20
     lease of goods or services to any consumer[.]” Cal. Civ. Code § 1770(a).

21         139. Plantronics has engaged in unfair or deceptive trade practices that
22   violated Cal. Civ. Code § 1770(a), as described above and below, by, among other
23
     things, failing to disclose the defective nature of the Headphones despite its
24
     knowledge of the defects dating back at least several years, representing that the
25


                                               47
                                           COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 48 of 59



 1   Headphones had characteristics and benefits that they do not have (e.g., durability,
 2
     battery-life, sweatproof, waterproof, the ability to use during workouts),
 3
     representing that the Headphones were of a particular standard, quality, or grade
 4

 5   when they were of another, and advertising Headphones with the intent not to sell

 6   them as advertised. See Cal. Civ. Code §§ 1770(a)(5), (a)(7), (a)(9).
 7
           140. The information Plantronics concealed and/or failed to disclose to
 8
     Plaintiff and Class Members concerning these defects is material because
 9

10   reasonable consumers would consider the Headphones’ battery defect(s) that

11   causes them to fail to hold a charge and become inoperable during their useful life
12
     to be important information when deciding whether to purchase rechargeable,
13
     wireless sport headphones.
14

15
           141. Plaintiff and Class members would have behaved differently by not

16   buying the Headphones and/or paying less for the Headphones, had they been
17
     aware that the Headphones were defective.
18
           142. Defendant was obliged to disclose the material facts as to the defects
19

20
     because: a) Defendant had exclusive knowledge (dating back at least several years)

21   of the material facts not known to Plaintiff and Class Members, since only
22   Defendant had access to the aggregate data from its retailers, its own research and
23
     tests, and complaints from its customers through its warranty and customer service
24
     database(s); and b) Defendant actively concealed and suppressed the material facts
25


                                               48
                                         COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 49 of 59



 1   from Plaintiff and Class Members by not warning of the battery defect at the time
 2
     of purchase; and (c) Defendant made partial representations about the Headphones’
 3
     battery life, waterproof, and sweatproof qualities through a long-term advertising
 4

 5   campaign while withholding the material fact that the Headphones have defects

 6   that render them inoperable.
 7
           143. Plaintiff and Class Members justifiably acted or relied to their
 8
     detriment upon the concealment and/or non-disclosure of material facts as
 9

10   evidenced by their purchases of the defective Headphones.         Had Defendant

11   disclosed the material fact that the Headphones had one or more defects that cause
12
     them to lose the ability to hold a charge, Plaintiff and Class Members would have
13
     behaved differently by not buying the Headphones and/or paying less for the
14

15
     Headphones.

16         144. Defendant’s omissions of material facts directly and proximately
17
     caused Plaintiff’s and Class Member’s injuries in that Plaintiff and Class Members
18
     would not have overpaid for the Headphones.          As such, Plaintiff and Class
19

20
     Members did not receive the benefit of the bargain

21         145. Plantronics’ misrepresentations about battery-life constitute an
22   independent basis for a violation of the CLRA.
23

24

25


                                             49
                                        COMPLAINT
              Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 50 of 59



 1          146. Plantronics’        misrepresentations       about     the   Headphones        being
 2
     sweatproof and waterproof constitute an independent basis for a violation of the
 3
     CLRA.
 4

 5          147. Plantronics knew, should have known, or was reckless in not knowing

 6   that its products did not have the qualities, characteristics, and functions it
 7
     represented, warranted, and advertised them to have.
 8
            148. Plaintiff and Class Members are reasonable consumers who expected
 9

10   that their Headphones would work as represented.

11          149. As a result of Plantronics’ conduct and unfair or deceptive acts or
12
     practices, Plaintiff and Class Members suffered actual damages in that the
13
     Headphones do not function as represented and are not worth the amount paid and
14

15
     Plantronics has deprived Plaintiff and Class Members the benefit of the bargain.

16          150.    Plaintiff and the Class seek an order enjoining Defendant’s unfair or
17
     deceptive acts or practices, equitable relief, and an award of attorneys’ fees and
18
     costs under Cal. Civ. Code § 1780(e).4
19

20
                                SEVENTH CLAIM FOR RELIEF

21               Violation of California’s Unfair Competition Law (“UCL”)
22
         (On Behalf of the Nationwide Class or, Alternatively, California Subclass)
23   4
       On September 12, 2018, Plaintiff mailed a letter to Plantronics that complied with Section
24   1782(d) of the CLRA. This letter, attached as Exhibit A, was prepared by Plaintiff’s counsel on
     behalf of Plaintiff as well as similarly situated purchasers nationwide. The letter gave Defendant
25   notice of the allegations in this Complaint. As such, Plaintiff plans to file an Amended
     Complaint to add a request for damages under the CLRA as appropriate.

                                                     50
                                               COMPLAINT
             Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 51 of 59



 1         151. Plaintiff re-alleges and incorporates each and every allegation set
 2
     forth above as if fully written herein.
 3
           152. California Business & Professions Code § 17200 prohibits acts of
 4

 5   “unfair competition,” including any “unlawful, unfair or fraudulent business act or

 6   practice” and “unfair, deceptive, untrue or misleading advertising.” Plantronics’
 7
     conduct related to the sale of its defective Headphones violated each of this
 8
     statute’s three prongs.
 9

10         153. Plantronics committed an unlawful business act or practice in

11   violation of Cal. Bus. & Prof. Code § 17200, et seq., by their violations of the
12
     Consumers Legal Remedies Act, Cal. Civ. Code § 1750, et seq., as set forth above,
13
     by the acts and practices set forth in this Complaint.
14

15
           154. Plantronics committed unfair business acts and practices in violation

16   of Cal. Bus. & Prof. Code § 17200, et seq., when it sold Headphones that contained
17
     one or more defects causing them to fail to maintain a charge after minimal use;
18
     when it represented that the Headphones withstand sweat and water, when in fact
19

20
     they do not; when it represented that the Headphones have batteries that last eight

21   hours following once fully recharged, when in fact they do not; and, when in
22   response to requests for replacement Headphones under Plantronics’ warranty,
23
     Plantronics sent consumers Headphones that contained the same defects.
24

25


                                                51
                                           COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 52 of 59



 1         155. Plantronics committed fraudulent business acts and practices in
 2
     violation of Cal. Bus. & Prof. Code § 17200, et seq., when it affirmatively and
 3
     knowingly misrepresented that the Headphones were durable and would withstand
 4

 5   sweat and water, when in fact they do not; and, when in response to requests for

 6   replacement Headphones under Plantronics’ warranty, Plantronics sent consumers
 7
     Headphones that contained the same defects. Plantronics’ representations and
 8
     concealment of the defects are likely to mislead the public with regard to the true
 9

10   defective nature of the Headphones.

11         156. Plantronics’ misrepresentations about battery life constitute an
12
     independent basis for a violation of the fraudulent prong of the UCL.
13
           157. Plantronics’    misrepresentation      about   the   Headphones   being
14

15
     sweatproof and waterproof constitutes an independent basis for a violation of the

16   fraudulent prong of the UCL.
17
           158. Plantronics knew, or reasonably should have known, that its
18
     Headphones were defective, because they continuously received broken
19

20
     headphones from consumers, often several times from the same individual

21   consumer. Despite the constant stream of returned Headphones, Plantronics
22   continued to sell Headphones to the public. Plantronics knew, or reasonably should
23
     have known, of the defect(s) because, in the normal course of business, Plantronics
24
     tracks headphones returned under its warranty and the complaints related to those
25


                                               52
                                           COMPLAINT
             Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 53 of 59



 1   problems and, therefore, must have noticed that there was an unusually high
 2
     incidence of warranty claims.
 3
           159. As a direct and proximate result of Plantronics’ unfair and deceptive
 4

 5   practices, Plaintiff and Class Members suffered and will continue to suffer actual

 6   damages.
 7
           160. As a result of its unfair and deceptive conduct, Plantronics has been
 8
     unjustly enriched and should be required to disgorge its unjust profits and make
 9

10   restitution to Plaintiff and Class Members pursuant to Cal. Bus. & Prof. Code §§

11   17203 and 17204.
12
           161. Legal remedy alone will be insufficient to fully redress Plaintiff’s
13
     injuries and stop Plantronics from continuing in its unfair and deceptive conduct.
14

15
     Therefore, Plaintiff and the Class seek equitable relief, including an order

16   enjoining Plantronics’ unfair or deceptive acts or practices, and an award of
17
     attorneys’ fees and costs under Cal. Code of Civ. Proc. § 1021.5.
18
                              EIGHTH CLAIM FOR RELIEF
19

20
                                     Common Law Fraud

21     (On Behalf of the Nationwide Class or, Alternatively, California Subclass)
22         162. Plaintiff re-alleges and incorporate each and every allegation set forth
23
     above as if fully written herein.
24

25


                                              53
                                         COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 54 of 59



 1         163. Plantronics engaged in fraudulent and deceptive conduct. As
 2
     described above, Plantronics’ conduct defrauded Plaintiff and Class members, by
 3
     intentionally leading them to believe, through affirmative misrepresentations,
 4

 5   omissions, suppressions, and concealments of material fact, that the Headphones

 6   possessed important characteristics that they in fact do not possess—namely that
 7
     they are sweatproof and waterproof and provide eight hours of listening on a single
 8
     charge —and inducing their purchases.
 9

10         164. Plantronics’ intentional and material misrepresentations included,

11   among other things, its advertising, marketing materials and messages, and other
12
     standardized statements claiming the Headphones are designed for use during
13
     workouts, and built to withstand sweat and water.
14

15
           165. The foregoing misrepresentations were uniform across all Class

16   Members.
17
           166. The same extensive and widespread advertising campaign was
18
     promoted nationwide, and all of the promotional materials contained the same
19

20
     material representations regarding the Headphones’ ability to be used during

21   exercise, that the Headphones provide eight hours of listening on a single charge,
22   and that the Headphones are sweatproof and waterproof.
23

24

25


                                              54
                                         COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 55 of 59



 1         167. These representations were false, as detailed herein. Plantronics knew
 2
     the representations were false when it made them and thereby intended to defraud
 3
     purchasers.
 4

 5         168. Plantronics’ actions constitute “actual fraud” within the meaning of

 6   Cal. Civ. Code § 1572 because Plantronics did the following with the intent to
 7
     deceive Plaintiff and Class Members and to induce them to enter into their
 8
     contracts:
 9

10            a. Suggested that the Headphones can withstand sweat and water and
                 heavy exercise, even though it knew this to be false;
11            b. Positively asserted that the Headphones are sweatproof and
                 waterproof in a manner not warranted by the information available to
12
                 Plantronics;
13            c. Asserted that Headphones were “engineered for sport” and had a
                 battery that could last for eight hours without recharging when they
14               knew this to be false;
15
              d. Asserted that the Headphones had a rechargeable battery with an eight
                 hour battery life per charge;
16            e. Suppressed the true nature of the Headphones’ defects from Plaintiff
                 and Class Members;
17
              f. Promised it would deliver Headphones that could withstand sweat,
18               water, and heavy workouts, with no intention of so doing; and
              g. Promised it would deliver Headphones that could play sound for eight
19               hours, with no intention of so doing.
20
           169. Plantronics’ actions, listed above, also constituted “deceit” as defined
21
     by Cal. Civ. Code § 1710 because Plantronics willfully deceived Plaintiff and
22

23   Class Members with intent to induce them to alter their positions to their detriment

24   by purchasing defective Headphones.
25


                                              55
                                         COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 56 of 59



 1         170. Plantronics’ fraud and concealment was also uniform across all Class
 2
     Members; Plantronics concealed from everyone the true nature of the failure to
 3
     hold a charge and battery defects present in the Headphones.
 4

 5         171. Plantronics’ misrepresentations and omissions were material in that

 6   they would affect a reasonable consumer’s decision to purchase Headphones. A
 7
     reasonable consumer would not purchase high-end rechargeable headphones that
 8
     stop being able to retain a charge after only minimal use.
 9

10         172. Plantronics’ intentionally deceptive conduct induced Plaintiff and

11   Class Members to purchase Headphones and resulted in harm and damage to them.
12
           173. Plaintiff believed and relied upon Plantronics’ misrepresentations and
13
     concealment of the true facts. Class Members are presumed to have believed and
14

15
     relied upon Plantronics’ misrepresentations and concealment of the true facts

16   because those facts are material to a reasonable consumer’s decision to purchase
17
     Headphones.
18
           174. As a result of Plantronics’ inducements, Plaintiff and Class Members
19

20
     sustained actual damages including but not limited to receiving a product that fails

21   to perform as promised and not receiving the benefit of the bargain related to their
22   purchase of the Headphones. If Plaintiff and Class Members had known about the
23
     defect, they would not have purchased the Headphones or would have paid
24

25


                                               56
                                          COMPLAINT
             Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 57 of 59



 1   significantly less for them. Plantronics is therefore liable to Plaintiff and Class
 2
     Members in an amount to be proven at trial.
 3
           175. Plantronics’ conduct was systematic, repetitious, knowing, intentional,
 4

 5   and malicious, and demonstrated a lack of care and reckless disregard for

 6   Plaintiff’s and Class Members’ rights and interests. Plantronics’ conduct thus
 7
     warrants an assessment of punitive damages under Cal. Civ. Code § 3294 and other
 8
     applicable states’ laws, consistent with the actual harm it has caused, the
 9

10   reprehensibility of its conduct, and the need to punish and deter such conduct

11                                    PRAYER FOR RELIEF
12
           WHEREFORE, Plaintiff, on behalf of himself and all others similarly
13
     situated, respectfully requests that this Court:
14

15
           A. Certify the Class pursuant to Rule 23;

16         B. Award damages, including compensatory, exemplary, and statutory
17
     damages, to Plaintiff and the Class in an amount to be determined at trial;
18
           C. Grant restitution to Plaintiff and the Class and require Plantronics to
19

20
     disgorge its ill-gotten gains;

21         D. Permanently enjoin Plantronics from engaging in the wrongful and
22   unlawful conduct alleged herein;
23
           E. Award punitive damages, to the extent permitted by law, in an amount to
24
     be determined at trial;
25


                                                 57
                                           COMPLAINT
            Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 58 of 59



 1         F. Award Plaintiff and the Class their expenses and costs of suit, including
 2
     reasonable attorneys’ fees to the extent provided by law;
 3
           G. Award Plaintiff and the Class pre-judgment and post-judgment interest at
 4

 5   the highest legal rate to the extent provided by law; and

 6         H. Award all such further relief as the Court deems appropriate
 7
                               DEMAND FOR JURY TRIAL
 8
           Plaintiff demands a trial by jury of all issues so triable.
 9

10   Dated: December 14, 2018
11
                                      /s/ Ronald S. Kravitz
12                                    Ronald S. Kravitz
13                                    James C. Shah
                                      Shepherd, Finkelman, Miller & Shah, LLP
14                                    201 Filbert Street, Suite 201
                                      San Francisco, CA 94133
15
                                      Telephone: (415) 429-5272
16                                    Facsimile: (866) 300-7367
                                      rkravitz@sfmslaw.com
17                                    jshah@sfmslaw.com
18
                                      Justin C. Walker (admitted pro hac)
19                                    Finney Law Firm, LLC
                                      4270 Ivy Pointe Boulevard, Suite 225
20
                                      Cincinnati, OH 45245
21                                    Telephone: (513) 943-6660
                                      Fax: (513) 943-6669
22                                    justin@finneylawfirm.com
23
                                      Jeffrey S. Goldenberg (admitted pro hac)
24                                    Todd Naylor (admitted pro hac)
                                      Goldenberg Schneider, L.P.A.
25
                                      One West 4th Street, 18th Floor

                                                58
                                           COMPLAINT
     Case 5:18-cv-05626-NC Document 35 Filed 12/14/18 Page 59 of 59



 1                         Cincinnati, OH 45249
                           Telephone: (513) 345-8291
 2
                           Fax: (513) 345-8294
 3                         jgoldenberg@gs-legal.com
                           tnaylor@gs-legal.com
 4

 5                         W.B. Markovits (admitted pro hac)
                           Paul M. DeMarco (admitted pro hac)
 6                         Terence R. Coates (admitted pro hac)
                           Markovits, Stock & DeMarco LLC
 7
                           3825 Edwards Road, Suite 650
 8                         Cincinnati, OH 45209
                           Telephone: (513) 665-0200
 9                         Fax: (513) 665-0219
10                         bmarkovits@msdlegal.com
                           pdemarco@msdlegal.com
11                         tcoates@msdlegal.com
12
                           Attorneys for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25


                                    59
                               COMPLAINT
